Case 1:20-cv-07769-AT Document 12 Filed 10/02/20 Page 1 of 1

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

DATE FILED: 10/2/2020

 

 

JOHN DOE; ROSA VADI ARCELAY,
Plaintiffs, 1:20-cv-07769

-against-

ORDER

GREGORY RUSS, as Chair and Chief

Executive Officer of the New York City

Housing Authority,

and

NEW YORK CITY HOUSING AUTHORITY,

Defendants.

 

 

For good cause shown and for the reasons set forth in Plaintiff John Doe’s Motion for an
Order Sealing the Summons Against New York City Housing Authority, it is hereby ordered that

the aforementioned summons, filed in ECF as docket #2, shall remain under seal.

SO ORDERED.
Dated: October 2, 2020
New York, New York O}-

 

ANALISA TORRES
United States District Judge
